Citation Nr: 1428476	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

The RO initially adjudicated a claim of service connection for PTSD alone. However, in January 2013 correspondence, the Veteran wrote that he was seeking service connection for a general mental disorder including sleep and anger problems.  As such, the scope of the claim more reasonably encompasses a claim of service connection for any psychiatric disorder, including, but not limited to, PTSD.  The Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Also, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a May 2014 Appellate Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In January 2013 correspondence, the Veteran raised the issues of entitlement to service connection for diabetes mellitus and entitlement to an increased rating for his service-connected ischemic heart disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his application for service-connected benefits in November 2010, the Veteran reported relevant treatment at the Lexington VA in 1971.  See VA Form 21-526 received November 2010, Box 11.  As these records are not associated with the claims folder, the case must be remanded in an attempt to obtain them.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The Board also finds that additional VA examination is necessary to decide the service connection claim for an acquired psychiatric disorder, to include PTSD.  A VA examiner in February 2011 found that the Veteran did not manifest an acquired psychiatric disorder.  In arriving at this assessment, the VA examiner correctly noted that the Veteran had been provided negative PTSD and depression screens in the VA clinic.  However, the Veteran's medical records from Ireland Army Community Hospital reflected an August 2006 assessment that the Veteran was not suitable for hire as a guard, in part, due to significant depression demonstrated on depression screening.  This pertinent information should be considered by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since December 20, 2010.  Additionally, associate with the claims folder records of the Veteran's VA treatment in Lexington since 1971 by specifically requesting all hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the following:

   (i) Identify all current acquired psychiatric disabilities, to include PTSD. 

   (ii) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor or related to fear of hostile military or terrorist activity in Vietnam.

   (iii) For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service, to include his fear of hostile military activity.

The claims folder contents must be made available to the examiner for review.

In providing this opinion, the examiner's attention is directed to medical records from Ireland Army Community Hospital which reflect an August 2006 assessment that the Veteran was not suitable for hire as a guard, in part, due to significant depression demonstrated on depression screening as well as the March 2011 statement from the Veteran's spouse.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

